Citation Nr: 0709865	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-37 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945; he also had three years of prior service.  His 
decorations include the Silver and Bronze Star Medals.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO implement a Board decision 
granting service connection for bilateral hearing loss.  The 
RO evaluated the hearing loss disability as 10 percent 
disabling, and assigned an effective date for the grant of 
service connection of October 15, 2001, the date of receipt 
of the appellant's reopened claim for service connection for 
bilateral hearing loss. 

In April 2004, the veteran submitted a notice of disagreement 
with the effective date.  That issue was decided by the Board 
in a May 2006 decision.  In a separate statement received the 
same day, the veteran wrote that he was requesting a higher 
percentage rating as the disability had increased in 
severity.  The RO took this statement to also be a notice of 
disagreement with the initial 10 percent evaluation assigned 
to the service-connected bilateral hearing loss.  

By an August 2004 rating action, the RO increased the 
evaluation assigned to the service-connected bilateral 
hearing loss to 60 percent, effective October 15, 2001.   
Because a higher evaluation is available for bilateral 
hearing loss and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2006, the Board granted the veteran's motion to 
advance his case on its docket.

In May 2006, the Board remanded the claim on appeal to the RO 
for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration. 


FINDING OF FACT

Audiometric testing has revealed, at worst, level X hearing 
acuity in the right ear and level VIII hearing acuity in the 
left ear.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.20, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal involves arises from a notice of disagreement 
with the initial rating following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, and further VCAA notice 
is generally not required.  Dingess v. Nicholson, 19 Vet. 
App. 473, 490-1 (2006); Dunlap v. Nicholson, No. 03-
0320 (U.S. Vet. App. Mar. 22, 2007).

The RO did, nonetheless, provided VCAA notice in a June 2006 
letter to the veteran.  The June 2006 letter provided notice 
of the evidence necessary to substantiate entitlement to a 
higher initial evaluation.  The letter also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain, and told him to 
submit relevant evidence in his possession.  He did not 
received notice as to an effective date, and of course the 
notice was provided after the initial decision on the claim.  
Cf. Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Any 
deficiencies in the timing or content of this notice were 
nonprejudicial because the notice was not required.  Dunlap 
v. Nicholson.  There has been no allegation of prejudice in 
the notice provided to the veteran prior to RO decision 
granting service connection.

Regarding VA's duty to assist the veteran with his initial 
evaluation claim, all pertinent and identified records have 
been obtained and he has been afforded a contemporaneous 
examination.  

II.  Analysis

By a March 2004 rating action, the RO implemented a February 
2004 Board decision that awarded service connection for 
bilateral hearing loss. 

In rendering the March 2004 determination, the RO relied upon 
results of a March 1997 VA audiological examination.

On VA examination in March 1997, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	50	65 	95	110	80
Left	 	65	70	110	110	89

Speech discrimination was 90 percent in the right ear and 80 
percent in the left.

These results showed level IV hearing loss bilaterally, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85.  These 
findings warranted the initial 10 percent evaluation.  
38 C.F.R. § 4.85, Table VII.  

On VA examination in August 2004, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	90 	90	105	105	98			
Left	 	70	70	95	100	84

Speech discrimination was 84 percent in the right ear and 84 
percent in the left.

The Court has found that there is a distinction between a 
veteran's disagreement with the initial evaluation assigned 
following a grant of service connection and the claim for an 
increased evaluation for a disability in which entitlement to 
service connection has previously been established. In 
instances in which the veteran disagrees with the initial 
evaluation, the entire evidentiary record from the time of 
the veteran's claim for service connection to the present is 
of importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

In rendering the March 2004 determination, the RO relied upon 
results of the aforementioned March 1997 VA audiological 
examination, which showed level IV hearing loss, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85.  
These findings warranted the initial 10 percent evaluation.  
38 C.F.R. § 4.85, Table VII.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

In this case, the record does reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86 in both ears.

Applying the special provision for evaluating exceptional 
patterns of hearing impairment to the results of the August 
2004 audiometric evaluation, the veteran has Levels X and 
VIII hearing acuity in the right and left ears, respectively, 
based on application of the reported findings to Tables VIA 
and VII.  These findings warrant an initial 60 percent 
evaluation under either Table.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.

The 1997 examination showed a less severe level of hearing 
loss, and would not provide a route to a higher initial 
evaluation for any period since the effective date of service 
connection.

Finally, there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2006).  In the absence of evidence that the hearing loss 
causes marked interference with employment or has required 
frequent periods of hospitalization, referral for 
consideration of an extraschedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against the grant of an 
initial rating in excess of 60 percent for bilateral hearing 
loss.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 60 percent for 
bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


